DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the second angle is set such that light generated at the active layer and reflected by the active layer side surface is reflected by the cladding layer side surface and exits from the first light extraction surface.” However, claim 5 depends from claim 1, which, as amended, sets forth that part of the cladding layer serves as a second light extraction surface. It is unclear from the claim whether the cladding layer side surface is reflective or transmissive for light extraction. Under the broadest reasonable interpretation, the claim will be read as requiring light reflected by the active layer side surface is reflected by the first side surface of the cladding layer side surface and exits from the first light extraction surface.
Claim 11 recites limitations with respect to side surfaces of the cladding layer that are indefinite in view of the dependence from claim 1, which previously sets forth first and second side surfaces of the cladding layer. The lack of clarity and precision in defining these surfaces creates issues of indeterminate and improper antecedent basis for the claimed surfaces. 
the second cladding layer side surface is at the first angle to the first light extraction surface, and the first cladding layer side surface is at a third angle to the first light extraction surface.” It is entirely unclear from the claim what surfaces are being referred to in the quoted portion. Claims 12-15 are rejected due to their dependence from claim 1.
Examiner further notes that claim 1, as currently amended, appears to find support in FIG. 16 of Applicant’s drawings (wherein a portion of the side surface of 752 acts as a second light extraction surface). As such, whatever manner Applicant is intending for these claimed surfaces within claim 11 to match up with the surfaces previously set forth must find support in this figure as well. It does not appear that Applicant has done so.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (U.S. Pub. No. 2015/0295131 A1).
Regarding claim 1, Saito discloses a light emitting device, comprising:

	a first light extraction surface (FIG. 1A: top surface of 24, see paragraph 0029);
	a plurality of side surfaces (FIG. 1A: side surfaces of 20);
	a cladding layer (FIG. 1A: 24, see paragraph 0029), wherein
		the cladding layer includes the first light extraction surface and a cladding layer side surface (FIG. 1A: 24 includes top surface and side surfaces of 24),
		the cladding layer side surface includes a first side surface and a second side surface (FIG. 1A: 4/6, see paragraph 0031), and
		the first side surface of the cladding layer side surface is at a first angle to the first light extraction surface (FIG. 1A: 4 is at a first angle to the top surface), 
		the second side surface of the cladding layer serves as a second light extraction surface (FIG. 1A: 6, see paragraph 0035, bottom electrode is reflective such that light exits the device on the layer 24 side including through surface 6); and
	an active layer (FIG. 1A: 26, see paragraph 0029), wherein
		the active layer includes an active layer side surface (FIG. 1A: side surface of 26),
		the plurality of side surfaces of the semiconductor layer includes the cladding layer side surface of the cladding layer and the active layer side surface of the active layer (FIG. 1A: side surfaces of 20 include sides of 24 and sides of 26),
		the active layer side surface is at a second angle to the first light extraction surface (FIG. 1A: angle between 26 and top of 24), and
	the second angle is different from the first angle (FIG. 1A: angle between 4 and top surface different from angle of 26 and top surface).
Regarding claim 2, Saito disclose the first light extraction surface is flat (FIG. 1A: top of 24 is flat).
Regarding claim 7, Saito discloses the first light extraction surface has a concavo-convex part including a concave part (FIG. 1D: 24, see paragraph 0036).
Regarding claim 11, Saito discloses the cladding layer further includes a first conductive layer and a second conductive layer (FIG. 1A: 24/28, see paragraph 29);
the cladding layer side surface includes a first cladding layer side surface of the first conductive layer and a second cladding layer side surface of the second conductive layer (FIG. 1A: side surface of 24 and side surface of 28);
the second cladding layer side surface is at the first angle to the first light extraction surface (as set forth in the rejection of claim 1 above, the “first angle” is the angle between surface 4 and the light extraction surface; however, as discussed in the 112 rejection of claim 11 above, it is entirely unclear what “the second cladding layer side surface” in this limitation refers to; under the broadest reasonable interpretation, this surface may be the same surface as surface 4, the “first side surface of the cladding layer side surface,” and as such the second cladding layer side surface is also at the first angle); and
the first cladding layer side surface is at a third angle to the first light extraction surface (similar to the discussion above, it is entirely unclear what surface is being claimed here and as such, under the broadest reasonable interpretation, this surface may be interpreted as surface 6 which is at a third angle different from that of 4 and 26).
Regarding claim 12, Saito disclose the active layer is configured to generate light (see paragraph 0029), and 
the active layer is between the first conductive layer and the second conductive layer (FIG. 1A: 26 is between 24 and 28).
Regarding claim 13, under an alternate interpretation, the third angle can be interpreted as the angle between 6 and the top of 24 on the right side of the device, while the first angle can be interpreted as the angle between 6 and 24 on the left side of the device. Under such an interpretation, the angles are the same.
Regarding claim 14, Saito discloses the third angle between the first cladding layer side surface and the first light extraction surface is different from the first angle between the second cladding layer side surface and the first light extraction surface (FIG. 1A: angle between 6 and top of 24 is different from the angle between 4 and top of 24).
Regarding claim 15, Saito discloses the first conductive layer includes a bottom surface of the semiconductor layer (FIG. 1A: 28);
the first conductive layer is connected to a first electrode at the bottom surface (FIG. 1A: 30);
the second conductive layer includes the first light extraction surface (FIG. 1A: 24), and
the second conductive layer is connected to a second electrode at the first light extraction surface (FIG. 1A: 40).
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (U.S. Pub. No. 2006/0169997 A1).
Regarding claim 10, Suzuki discloses a light emitting device, comprising:
a semiconductor layer (FIG. 1: 4, see paragraph 0022), wherein the semiconductor layer includes:
	a light extraction surface (FIG. 1: 5, see paragraph 0024);
	a plurality of side surfaces (FIG. 1: side surfaces of 4);
	a cladding layer, wherein the cladding layer includes the light extraction surface (FIG. 1: 1, see paragraph 0022); and
	an active layer (FIG. 1: 2, see paragraph 0022), wherein
		the active layer includes an active layer side surface (FIG. 1: side surface of 2),
		the plurality of side surfaces of the semiconductor layer includes the active layer side surface of the active layer (FIG. 1: side surfaces of 4 include side surfaces of 2);

		the convex shape of the active layer side surface is curved towards outside of the light emitting device (FIG. 1: sides of 2 curved towards the outside).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. Pub. No. 2015/0295131 A1) in view of Eisert et al. (U.S. Patent No. 6,946,687 B2).
Regarding claim 3, Saito discloses the active layer is configured to generate light (see paragraph 0029).
Saito does not explicitly disclose the active layer side surface is configured to reflect the generated light, and the reflected light enters the first light extraction surface at an angle smaller than a critical angle based on the second angle of the active layer side surface.

Regarding claim 4, Saito discloses the second angle (as defined in the manner set forth by Applicant) is acute. However, Saito does not explicitly disclose the second angle represented by the claimed expression.
Eisert discloses a relationship between the angle of inclination of the active layer and the light output of the device (see col. 5, lines 45-54), thus recognizing that the second angle is a results-effective variable. Eisert further discloses that this angle may be selected based on the refractive indices of the semiconductor material and the material around the semiconductor material (see col. 5, line 60-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Eisert, to optimize the second angle and arrive at the claim 4 limitation. The motivation to do so is that Eisert teaches the general conditions of the angle and that the angle is a results-effective variable as discussed above, and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Saito does not explicitly disclose the second angle is set such that light generated at the active layer and reflected by the active side surface is reflected by the cladding layer side surface and exits from the first light extraction surface. 
Eisert discloses the second angle is set such that light generated at the active layer and reflected by the active side surface is reflected by the cladding layer side surface and exits from 
Regarding claim 6, Saito discloses the second angle (as defined in the manner set forth by Applicant) is acute. However, Saito does not explicitly disclose the second angle represented by the claimed expression.
Eisert discloses a relationship between the angle of inclination of the active layer and the light output of the device (see col. 5, lines 45-54), thus recognizing that the second angle is a results-effective variable. Eisert further discloses that this angle may be selected based on the refractive indices of the semiconductor material and the material around the semiconductor material (see col. 5, line 60-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Eisert, to optimize the second angle and arrive at the claim 6 limitation. The motivation to do so is that Eisert teaches the general conditions of the angle and that the angle is a results-effective variable as discussed above, and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Saito discloses the second angle (as defined in the manner set forth by Applicant) is acute, and further discloses that light generated at the active layer is output through the concavo-convex surface and that this surface increases light extraction efficiency (see paragraph 0036). Although Saito does not explicitly disclose this as meaning light enters at an angle smaller than a critical angle, one of ordinary skill in the art would understand that were the light to enter at angles greater than a critical angle, light extraction would be impeded rather 
Furthermore, Eisert discloses setting the second angle such that light reflects from the active layer side surface and passes through the first light extraction surface at an angle smaller than a critical angle (FIG. 3-5, see col. 5, line 45 – col. 6, line 2). It would have been obvious to one of ordinary skill in the art to apply the teachings of Eisert to the teachings of Saito such that the light is output as taught by Eisert so as to improve the coupling out of light (see col. 6, line 34). Applying the teachings of Eisert to those of Saito results in setting the angle such that light enters the concave part at an angle smaller than a critical angle.
Regarding claim 9, Saito discloses the second angle (as defined in the manner set forth by Applicant) is acute. However, Saito does not explicitly disclose the second angle represented by the claimed expression.
Eisert discloses a relationship between the angle of inclination of the active layer and the light output of the device (see col. 5, lines 45-54), thus recognizing that the second angle is a results-effective variable. Eisert further discloses that this angle may be selected based on the refractive indices of the semiconductor material and the material around the semiconductor material (see col. 5, line 60-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Eisert, to optimize the second angle and arrive at the claim 9 limitation. The motivation to do so is that Eisert teaches the general conditions of the angle and that the angle is a results-effective variable as discussed above, and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wojnarowski et al. (U.S. Pub. No. 2005/0264172 A1) discloses a convex curved active layer;
Krames et al. (U.S. Patent No. 7,268,371 B2) discloses an LED having a cladding layer with a shape similar to FIG. 16 of the instant disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819